Citation Nr: 0031216	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed malaria.  

2.  Disagreement with the initial 30 percent rating assigned 
for the service-connected hypertensive heart disease.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active duty from June 1965 to June 1988.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision of the RO.  

In that decision, the RO granted service connection and 
assigned a 30 percent rating for hypertensive heart disease.  

The Board notes that the veteran failed to appear for a 
hearing before a Veterans Law Judge in Washington, D.C, 
scheduled in October 2000 at his request.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The Board also finds, given the assertions of treatment for 
malaria in service, that the veteran should be afforded a VA 
examination to determine if he has current disability related 
thereto.  

He should also be asked to submit medical evidence to support 
his assertions that he has current disability due to malaria 
in service.  

In addition, the Board notes that medical evidence has been 
submitted to show that the veteran has experienced increasing 
problems related to his service-connected heart disease.  In 
a March 2000 statement, the veteran's treating doctor has 
indicated that the veteran has angina with minimal physical 
activity and at rest with less than 3 METs of physical 
activity.  

In light of this new evidence suggesting the presence of 
increased disability, the claim for increase must be remanded 
for additional development of the record.  All pertinent 
treatment records must be obtained for review.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for malaria and the service-connected 
heart disease since service.  After 
securing the necessary release, the RO 
should undertake to obtain copies of all 
records from any identified treatment 
sources.  In addition, the RO should 
obtain all VA treatment records of the 
veteran that are not currently in the 
claims folder.  Once obtained, all 
records must be associated with the 
claims folder.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
competent evidence to support his 
assertions that he had current disability 
due to malaria contracted during service.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO. 

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any residuals of the 
claimed malaria.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Based on his/her review of the 
case, the examiner should provide an 
opinion, with adequate rationale, as to 
the likelihood that the veteran is 
suffering from current residual 
disability due to malaria in service.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
hypertensive heart disease.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
evaluate and report on the veteran's 
current hypertensive heart disease in 
terms of the diagnostic criteria in the 
relevant versions of Diagnostic Code 7007 
(1999).  All indicated tests must be 
conducted, including laboratory 
determinations of metabolic equivalents 
(METs) resulting in dyspnea, fatigue, 
angina, dizziness, syncope.  The examiner 
should indicate whether cardiac 
hypertrophy or dilation was present, as 
indicated by electrocardiogram, 
echocardiogram or x- ray studies.  The 
examiner should report whether the 
veteran has a left ventricular 
dysfunction, and, if so, indicate the 
percentage of ejection factor.  The 
examiner should also report whether more 
than one episode of acute congestive 
heart failure in the past year is shown 
or whether chronic congestive heart 
failure is indicated.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




